Case 3:19-cv-00929-GNS-RSE Document 43 Filed 05/28/21 Page 1 of 8 PageID #: 402




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION
                         CIVIL ACTION NO. 3:19-CV-00929-GNS-RSE


 PHARMACY CORPORATION OF AMERICA, et al.                                             PLAINTIFFS


 v.


 CONCORD HEALTHCARE GROUP, LLC, et al.                                             DEFENDANTS


                          MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Plaintiffs’ Motion for Default Judgment (DN 37). The

 motion has been fully briefed and is ripe for decision. For the reasons stated below, the motion is

 GRANTED.

                                     I.     BACKGROUND

        This action was brought by Plaintiffs Pharmacy Corporation of America, PharMerica

 Long-Term Care, LLC, and PharMerica Hospital Services, LLC (collectively “Plaintiffs”) against

 twenty-one defendants, only one of which, Mesa Hills Specialty Operator LLC (“Mesa Hills”),

 filed an answer. (Compl. ¶¶ 5-29, DN 1; Answer, DN 29). After Plaintiffs and Mesa Hills reached

 a settlement, the Court entered an Order of Stipulated Dismissal and granted Plaintiffs’ Motions

 for Entry of Default against the other twenty defendants. (Order, DN 31; Order, DN 36).

        Plaintiffs now move for default judgment pursuant to Fed. R. Civ. P. 55(b) against:

 Concord Healthcare Group LLC; Waco Healthcare Residence, LLC; Fairview Operations, LLC;

 Manor Nursing & Rehab Center, LLC; Western Hills Nursing & Rehab Center, LLC; Groesbeck

 Healthcare Residence, LLC; Mesa Hills Healthcare Residence Operator, LLC; Plano Healthcare

 Residence Operator, LLC; Plano Specialty Hospital Operator, LLC; Specialty Hospital of Midwest
Case 3:19-cv-00929-GNS-RSE Document 43 Filed 05/28/21 Page 2 of 8 PageID #: 403




 City Operator, LLC; Josef Neuman (“Neuman”), in his individual capacity; Neuman, in his

 capacity as Trustee for JSN Trust; Rosenberg, in his capacity as Trustee for the OAR 2015

 Irrevocable Trust; Crestview HH Opco, LLC; Fairview HH Opco, LLC; Manor HH Opco, LLC;

 Western Hills HH Opco, LLC; Windsor HH Opco, LLC; and Serenity Healthcare Management

 LLC, (collectively “Defendants”).1

        This action arises out of the sale of pharmacy goods by Plaintiffs to Defendants for which

 Defendants breached their payment obligations.        (Compl. ¶¶ 33-34).     Plaintiffs reached a

 settlement agreement with Defendants on April 27, 2016, but Defendants breached that settlement

 agreement and the Court entered judgments against Defendants totaling $1,262,449.60, plus

 interest and fees. (Compl. ¶¶ 35-41).

        Settling Defendants never satisfied the judgments. (Compl. ¶ 42). To settle the previous

 balances Plaintiffs agreed to accept $800,000 plus 6% interest and an acknowledgement by

 Defendants they owed Plaintiffs $1,686,882.05. (Settlement Agreement ¶¶ 4.01-4.02, DN 1-1).

 Defendants defaulted under this settlement agreement as well. (Compl. ¶ 52). Plaintiffs and

 Defendants then agreed to an amendment of the settlement agreement under which Defendants

 and Guarantors forfeited any opportunity to cure future defaults, and upon default Plaintiffs could

 collect the entire old balance due. (Compl. ¶¶ 53-57; Am. Settlement Agreement, DN 1-2).

        The motion is ripe for adjudication.




 1
  While Plaintiffs also seek default judgment against Oscar Rosenberg (“Rosenberg”), Rosenberg
 has filed a petition for Chapter 7 bankruptcy in the United States Bankruptcy Court for the
 Northern District of Texas. (Suggestion Bankruptcy, DN 40). Accordingly, any claim asserted
 against him in his individual capacity is stayed pursuant to 11 U.S.C. § 362.
                                                 2
Case 3:19-cv-00929-GNS-RSE Document 43 Filed 05/28/21 Page 3 of 8 PageID #: 404




                                        II.      JURISDICTION

         The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332. There is complete

 diversity of citizenship and the amount in controversy exceeds $75,000.

                                          III.   DISCUSSION

         “Rule 55(b)(2) governs all cases in which the court enters a default judgment.” 10A

 Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 2684 (rev. 4th ed.

 Aug. 2019 update). As Wright & Miller note:

         When an application is made to the court under Rule 55(b)(2) for the entry of the
         judgment by default, the district judge is required to exercise sound judicial
         discretion in determining whether the judgment should be entered. The ability of
         the court to exercise its discretion . . . is made effect by the two requirements in
         Rule 55(b)(2) that an application must be presented to the court for the entry of
         judgment and that notice of the application must be sent to any defaulting party
         who has appeared.

 Id. § 2685 (citations omitted); see Fed. R. Civ. P. 55(b)(2) (“If the party against whom a default

 judgment has appeared personally . . . that party . . . must be served with written notice of the

 application [for a default judgment] at least 7 days before the hearing.”).

         Plaintiffs successfully served Defendants, applied for and received an entry of default, and

 now have applied to the Court for default judgment. The question thus becomes whether

 Defendants have “appeared” in this action so as to be afforded the required notice regarding

 Plaintiffs’ motion for default judgment. Defendants have not acted in a way to comport with the

 “appearance” requirement to be afforded seven days’ notice of Plaintiffs’ motion for default

 judgment.

         Therefore, all that remains is determining whether default judgment should be granted in

 Plaintiffs’ favor on the issue of liability.




                                                    3
Case 3:19-cv-00929-GNS-RSE Document 43 Filed 05/28/21 Page 4 of 8 PageID #: 405




        Only if Plaintiffs’ claims asserted against Defendants are supported by sufficient factual

 content will liability on the part of Defendants be established:

        The fact that a default is entered does not automatically result in plaintiff recovering
        what was demanded in the complaint. If the court determines that defendant is in
        default, the factual allegations of the complaint, except those relating to the amount
        of damages, will be taken as true. Liability is not deemed established simply
        because of the default . . . .

        The distinction between defendant’s concession, by defaulting, of the facts in
        plaintiff’s complaint and a finding that liability is established is an important one
        about which there exists some confusion . . . .

        . . . Even after default, . . . it remains for the court to consider whether the
        unchallenged facts constitute a legitimate cause of action, since a party in default
        does not admit conclusions of law.

 10A Wright & Miller, supra, § 2688.1 (citations omitted).

        Plaintiffs argue they are entitled to liquidated damages. (Pls.’ Mot. Default J. ¶ 27).

 “Liquidated damages are those made certain or fixed by agreement of parties or by operation of

 law.” Weaver v. Caldwell Tanks, Inc., 190 F. App’x 404, 414 (6th Cir. 2006) (citing Black’s Law

 Dictionary 930 (6th ed. 1990)). “[L]iquidated damages are of such a nature that the amount is

 capable of ascertainment by mere computation, can be established with reasonable certainty, can

 be ascertained in accordance with fixed rules of evidence and known standards of value, or can be

 determined by reference to well-established market values.” Id. (internal quotation marks omitted)

 (citing 3D Enters. Contracting Corp. v. Louisville & Jefferson Co. Metro. Sewer Dist., 174 S.W.3d

 440, 450 (Ky. 2005)).

        One example of liquidated damages is a “failure to pay a definite sum in money or to render

 a performance with fixed or ascertainable monetary value in a breach-of-contract action.” Id.

 (citing Nucor Corp. v. Gen. Elec. Co., 812 S.W.3d 136, 144 (Ky. 1991)).                   In contrast,




                                                   4
Case 3:19-cv-00929-GNS-RSE Document 43 Filed 05/28/21 Page 5 of 8 PageID #: 406




 “[u]nliquidated damages are damages which cannot be determined by a fixed formula and must be

 established by a judge or jury.” Id. (citing Black’s Law Dictionary 930 (8th ed. 2004)).

         Plaintiffs in this action allege Defendants defaulted under the Amended Settlement

 Agreement. (Compl. ¶¶ 59-62). A settlement agreement is essentially a contract and is interpreted

 as a contract; it is valid if it satisfies the general requirements of a contract, i.e., offer, acceptance,

 and consideration. Cantrell Supply, Inc. v. Liberty Mut. Ins. Co., 94 S.W.3d 381, 384 (Ky. App.

 2002) (citations omitted). “The primary object in construing a contract or compromise settlement

 agreement is to effectuate the intentions of the parties.” Id. (citation omitted). Absent an

 ambiguity in the contract, the Court must determine the parties’ intentions based on the “four

 corners” of the documents. Id. (citing Hoheimer v. Hoheimer, 30 S.W.3d 176, 178 (Ky. 2000)).

 It is not disputed that the Amended Settlement agreement was a valid contract.

         A provision for liquidated damages will be upheld if it functions as liquidated damages and

 not a penalty. Pharmacy Corp. of Am. v. Premier Healthcare Mgmt., LLC, No. 3:18-CV-754-

 RGJ, 2019 WL 6329355, at *5 (W.D. Ky. Nov. 26, 2019) (citing United Serv. Auto. Ass’n v. ADT

 Sec. Servs., Inc., 241 S.W.3d 335, 340 (Ky. App. 2006)). As this Court has noted:

         Where, at the time of the execution of the contract, damages may be uncertain in
         character or amount, or difficult to reasonably ascertain, a provision for liquidated
         damages will be enforced, provided the amount agreed upon is not greatly
         disproportionate to the injury which might result. The distinction between a penalty
         provision and one for liquidated damages is that a penalty is imposed to secure a
         performance of the contract and liquidated damages are to be paid in lieu of
         performance. Courts today tend to favor liquidated damage provisions.

 Id. (internal citations omitted) (citation omitted).

         As stated above, Plaintiffs and Defendants initially agreed to a negotiated settlement of

 $800,000, plus 6% interest. (Settlement Agreement ¶¶ 4.01-4.02, DN 1-1). After Defendants




                                                     5
Case 3:19-cv-00929-GNS-RSE Document 43 Filed 05/28/21 Page 6 of 8 PageID #: 407




 defaulted, they agreed to a liquidated damages clause in the Amended Settlement Agreement,

 which stated:

        If Settling Parties default under Article 3, the entire Old Balance (less any payments
        made in accordance with Section 4.02, applied first to interest and then to principal)
        will be immediately due and payable without further notice or demand to Settling
        Parties (the “Accelerated Balance”). The Accelerated Balance will earn interest at
        the rate of six percent (6%) per annum from the date of the Uncured Settlement
        Default until paid in full. Further, in the event of an Uncured Settlement Default,
        PharMerica may immediately seek to collect upon the 2017 Judgments and enforce
        the guaranty in Article V without further notice to Settling Parties or Guarantor.

 (Am. Settlement Agreement ¶ 4.05).

        This liquidated damages provision is clearly not disproportionate to the damages suffered

 by Plaintiffs. See Pharmacy Corp. pf Am., 2019 WL 6329355, at *5. In the initial Settlement

 Agreement, Defendants stipulated that they owe Plaintiffs $1,686,882.05. (Settlement Agreement

 ¶¶ 4.01-4.02). This Court previously ruled that Plaintiffs are entitled to $1,262,449.60, plus

 interest and fees. (Compl. ¶¶ 37-41). Plaintiffs agreed to accept less in the initial Settlement

 Agreement, but Defendants once again failed to uphold their end of the bargain. (Compl. ¶ 52).

 The liquidated damages clause from the Amended Settlement Agreement simply provides that

 Plaintiffs will be paid what they are owed by Defendants and have not been paid despite numerous

 agreements.

        The liquidated damages provision in this instance does not function as a penalty. See

 Pharmacy Corp. of Am., 2019 WL 6329355, at *5. The provision was only to be effective in the

 event of default by Defendants, so Plaintiffs are being paid “in lieu of performance.” Id. at *5

 (citation omitted).




                                                  6
Case 3:19-cv-00929-GNS-RSE Document 43 Filed 05/28/21 Page 7 of 8 PageID #: 408




                                     IV.    CONCLUSION

        For the foregoing reasons, IT IS HEREBY ORDERED as follows:

        1.     Plaintiffs’ Motion for Default Judgment (DN 37) is GRANTED. The Court enters

 judgment as follows:

               a.       Entry of judgment in favor of Plaintiffs against Defendants Concord

        Healthcare Group LLC; Waco Healthcare Residence, LLC; Fairview Operations, LLC;

        Manor Nursing & Rehab Center, LLC; Western Hills Nursing & Rehab Center, LLC;

        Groesbeck Healthcare Residence, LLC; Mesa Hills Healthcare Residence Operator, LLC;

        Plano Healthcare Residence Operator, LLC; Plano Specialty Hospital Operator, LLC;

        Specialty Hospital of Midwest City Operator, LLC; Crestview HH Opco, LLC; Fairview

        HH Opco, LLC; Manor HH Opco, LLC; Western Hills HH Opco, LLC; Windsor HH Opco,

        LLC; and Serenity Healthcare Management LLC, jointly and severally, in the following

        amounts:

                        i.     Principal of $1,473,167.87.

                        ii.    Prejudgment interest through October 8, 2020, in the amount of

               $3,390.30, plus $246.16 per day from October 9, 2020, through the entry of

               judgment.

                        iii.   Post-judgment interest pursuant to 28 U.S.C. § 1961.

                        iv.    Plaintiffs’ attorneys’ fees and costs of collection totaling

               $310,430.06.

               b.       Entry of judgment in favor of Plaintiffs against Defendant Josef Neuman,

        individually and in his capacity as Trustee of the JSN Trust, and Defendant Oscar

        Rosenberg, in his capacity as Trustee of the OAR 2015 Irrevocable Trust, jointly and



                                                7
Case 3:19-cv-00929-GNS-RSE Document 43 Filed 05/28/21 Page 8 of 8 PageID #: 409




        severally with each other and with the judgment referenced in (a) above, in the following

        amounts:

                       i.     Principal of $800,000.

                       ii.    Prejudgment interest through October 8, 2020, in the amount of

               $112,569.86, plus $131.51 per day from October 9, 2020, through the entry of

               judgment.

                       iii.   Post-judgment interest pursuant to 28 U.S.C. § 1961.

                       iv.    Plaintiffs’ attorneys’ fees and costs of collection totaling

               $310,430.06.

        2.     The Clerk of Court shall ADMINISTRATIVELY CLOSE this matter. Plaintiffs

 shall, upon resolution of Oscar Rosenberg’s bankruptcy, notify the Court and provide a status

 report addressing what, if any, claims they maintain against Oscar Rosenberg.




                                                                   May 28, 2021


 cc:    counsel of record




                                                8
